Citation Nr: 0621033	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  02-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from August 1944 to June 1946.  
He is a combat veteran and received numerous service awards 
including the Combat Medical Badge.  His military 
occupational specialty was truck driver light.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from June 2002 and September 2003 rating 
decisions of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran testified before the 
RO at a hearing in June 2003 and before the undersigned at a 
Travel Board hearing in November 2005.  Transcripts of these 
hearings are associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current diagnosis of 
PTSD.

3.  There is competent evidence of current diagnoses of 
bilateral hearing loss and tinnitus.

4.  There is no evidence of hearing loss or tinnitus in 
service, or within one year after service, and no competent 
medical evidence linking the veteran's hearing loss or 
tinnitus with his period of service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).

3.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that PTSD, 
bilateral hearing loss, and tinnitus are related to his 
service in the United States Army from August 1944 to June 
1946.  With regard to his claim for PTSD, the veteran argues 
that he served as a medic and witnessed several soldiers die 
under his care.  He also argues that these experiences have 
resulted in PTSD.  With regard to his claims for hearing loss 
and tinnitus, the veteran claims that he was exposed to 
excessive noise while in service, including an explosion 
while aboard the U.S.S. Hayes off the shore of Cabu Island.  
The veteran attributes his current hearing loss and tinnitus 
to this acoustic trauma.     

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in December 2001 and July 
2003, prior to adjudication of his claims in June 2002 and 
September 2003, respectively.  These letters informed the 
veteran of what evidence was required to substantiate his 
claims for service connection and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The December 2001 and 
July 2003 letters informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  
More specifically, the December 2001 letter asked the veteran 
to provide information on any additional treatment or 
evidence not previously identified.  The July 2003 letter 
asked the veteran to send any treatment records pertinent to 
his claimed condition.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.

The Board finds that the duty to notify the veteran as to the 
evidence needed to substantiate his claim was satisfied, and 
the Board must now examine whether the duty to assist was 
satisfied.  For claims for service connection, the duty to 
assist includes obtaining relevant records.  38 C.F.R. 
§ 3.159(c).  In the present case, the claims folder contains 
all available service medical records, private medical 
records, and VA examination reports.  The RO attempted to 
obtain a complete copy of the veteran's service medical and 
personnel records, but a response to an inquiry for such 
records indicates that the case is fire-related, referring to 
a 1973 fire at the National Personnel Records Center.  It was 
noted that there were no service medical records available 
for the veteran.  The RO contacted the veteran by letter 
dated in December 2001 to explain this situation and offer 
him the opportunity to submit any service records he may 
have.  The Board notes that in a case where the service 
medical records are presumed destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The record does contain the 
veteran's service separation examination report, his DD Form 
214, and his separation qualification record.  

The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  While the veteran has requested new VA 
psychological and audiological examinations, the Board notes 
that the veteran has already been afforded a total of four 
examinations for both psychiatric and audiological 
disabilities.  The Board has reviewed the examination 
reports, which appear adequate for adjudication purposes.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005), and the 
Board will proceed with an analysis of this appeal.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

1.	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In this case, the Board finds that the preponderance of the 
evidence is against a claim for service connection for PTSD.  
While the veteran's service personnel records show that the 
veteran was awarded the Combat Medical Badge, which the Board 
accepts as evidence of combat service, there is no current 
medical diagnosis of PTSD.       

The veteran was afforded VA psychological examinations in 
January 2002 and July 2005.  The January 2002 examination 
report shows "no diagnosis" under both Axis I and Axis II.  
The examiner noted that while the veteran had extreme 
military stressors with combat and working with the wounded 
he did not meet the DSM IV criteria for PTSD.  The veteran 
was re-interviewed by a VA examiner in July 2005.  This 
examiner also noted that the veteran's complaints do not 
satisfy the criteria for a PTSD diagnosis.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran's combat experience has most likely 
established the occurrence of his claimed in-service 
stressors under 38 C.F.R. § 3.304(f), this does not create a 
presumption of service connection for the veteran's claimed 
disability.  The Board accepts the veteran's statements 
regarding his combat experiences, but in order to establish a 
claim for service connection for PTSD the veteran is still 
required to show a current disability by competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  
While the veteran asserts that he has PTSD, his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a diagnosis of PTSD or 
its relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As a clear preponderance of 
the competent evidence of record is against a finding of a 
current diagnosis of PTSD, the Board finds that service 
connection for PTSD is not warranted. 38 U.S.C.A. § 5107(b).

	
      2.  Bilateral Hearing Loss/Tinnitus

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004), 
which provide: "For the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 
zero to 20 dB, and higher threshold levels indicate some 
degree of hearing loss).

The Board notes that an April 2002 VA audiological evaluation 
report shows that the veteran has a bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, 
the Board will concede that he has a current hearing loss 
disability.

Available service medical records show no hearing loss in 
service.  While the veteran's entrance examination is not of 
record, at separation in June 1946, the veteran's hearing was 
noted to be 15/15 (whispered voice test) in each ear.  This 
indicates normal hearing.  

He was afforded VA audiological examinations in April 2002 
and September 2003. The April 2002 examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
25 dB
30 dB
50 dB
50 dB
Left 
Ear
20 dB
35 dB
65 dB
60 dB

Puretone Threshold Average
Right Ear
39 dB
Left Ear
45 dB

Speech Recognition
Right Ear
92%
Left Ear
96%

During the examination, the veteran reported a history of 
construction work after service.  The examiner diagnosed the 
veteran with bilateral high-frequency sensorineural hearing 
loss.  The examiner noted that the veteran's current hearing 
was compatible with his age.  The examiner also opined that 
since the veteran's separation examination showed normal 
hearing, it was unlikely that the veteran's current hearing 
loss is related to noise exposure or acoustic trauma while on 
active duty.  

During the September 2003 VA audiological examination, the 
veteran specified a 35 year history of construction work 
after service.  Despite counseling, the veteran did not or 
could not provide consistent and repeatable pure tone test 
results which could be used for rating purposes.  The same 
examiner diagnosed the veteran with bilateral high-frequency 
sensorineural hearing loss and bilateral constant tinnitus.  
After a review of the veteran's records, the examiner opined 
that because the veteran appeared to have normal hearing at 
separation from active service it would appear most likely 
that the veteran's current hearing loss and tinnitus have 
both occurred subsequent to separation from active duty.  The 
examiner also noted that while audiometric testing done that 
day revealed exaggerated audiometric thresholds, it was 
doubtful that the veteran's hearing had changed significantly 
since last tested.  Therefore, the examiner saw no need to 
attempt to repeat audiometric testing at a later time.  In 
conclusion, the examiner stated that based on available 
information, it was less likely than not that the veteran's 
hearing loss and tinnitus are related to military service.   

Also of record are private treatment records dated from 
October 1999 to March 2000 showing a diagnosis and treatment 
for fungal external otitis and a private audiological 
examination dated in July 2003 showing hearing loss.

Given the evidence of record, the Board finds that service 
connection for hearing loss and/or tinnitus is not warranted.  
The veteran's awards and decorations connote combat service 
and his claim of acoustic trauma resulting from combat is 
credible.  Thus, the fact that the veteran was exposed to 
loud noises in service is not in dispute.  However, the first 
objective showing of hearing loss in the record is the April 
2002 VA audiological examination, approximately 56 years 
after service.  Also, there is no link between the veteran's 
noise exposure in service and his current hearing 
loss/tinnitus.  In fact, both the April 2002 and July 2005 VA 
audiological examinations provide opinions that the veteran's 
hearing loss and tinnitus are not related to service.  There 
is no contrary medical evidence of record.   

The veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss and 
tinnitus are related to service, but his personal opinion as 
a lay person not trained in medicine is not competent 
evidence needed to establish a link between these disorders 
and their relationship to service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Thus, the veteran's 
personal opinion that the disabilities at issue began in 
service or that they are otherwise related to service is not 
a sufficient basis for awarding service connection.  As there 
is no evidence that the veteran's bilateral hearing loss 
and/or tinnitus are related to service, his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


